



Exhibit 10.2




SECURITY AGREEMENT

        The undersigned (hereinafter called the “Debtor”) and INGRAM MICRO INC.
(hereinafter called the “Secured Party”), for good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, hereby agree as
follows:

        1.    SECURITY INTEREST. The Debtor hereby grants to the Secured Party a
security interest (hereinafter called the “Security Interest”) in all property
of the following types, wherever located and whether now owned or hereafter
owned or acquired by the Debtor, whether or not affixed to realty, in all
Proceeds and Products thereof in any form, in all parts, accessories,
attachments, special tools, additions, replacements, substitutions and
accessions thereto or therefor, and in all increases or profits received
therefrom: all Equipment, Inventory, Accounts and Chattel Paper (hereinafter
collectively called the “Collateral”).

        2.    OBLIGATIONS SECURED. The Security Interest secures the full and
punctual payment and performance when due, whether at a stated time, by
acceleration or otherwise, of any and all indebtedness, obligations and
liabilities of the Debtor to the Secured Party, whether now existing or
hereafter incurred, of every kind and character, direct or indirect, and whether
such indebtedness, liabilities and obligations are from time to time reduced and
thereafter increased, or entirely extinguished and thereafter reincurred,
including, without limitation, all now existing or hereafter incurred
indebtedness, obligations and liabilities of the Debtor to the Secured Party (a)
arising out of the purchase by the Debtor from the Secured Party of any of the
Equipment or Inventory constituting a portion of the Collateral, whether for the
price thereof, transportation charges relating thereto, interest, fees, expenses
or otherwise, or (b) arising under this Security Agreement (all said
indebtedness, obligations and liabilities described above in this paragraph,
being hereinafter collectively called the “Obligations”).

        3.    REPRESENTATIONS AND WARRANTIES OF DEBTOR. The Debtor represents
and warrants, and, so long as this Security Agreement is in effect, shall be
deemed continuously to represent and warrant that: (a) to the best knowledge of
the Debtor, any financial statements and other information heretofore delivered
to the Secured Party, and any representation, warranty or statement heretofore
made or furnished to the Secured Party, by or on behalf of the Debtor or any
endorser, guarantor or any other party liable for, or whose assets or any
interest therein secures, the payment or performance of all or any portion of
the Obligations (collectively, the “Third Party Obligor”), in connection with
the Obligations, this Security Agreement or any document, instrument or
agreement evidencing, securing or otherwise directly or indirectly relating to
any of the Obligations, were true and accurate in all material respects when so
delivered, made or furnished and, in the case of financial statements, were
prepared in accordance with generally accepted accounting principles
consistently applied in preceding periods; (b) there has been no material,
adverse change in the business or properties, or the condition or operations,
financial or otherwise, of the

 

Debtor or any Third Party Obligor since the date on which any of the financial
statements, information, representations, warranties or statements described in
clause (a) above were delivered, made or furnished to the Secured Party; (c) the
Debtor is the owner of the Collateral free of all security interests or other
encumbrances, except the Security Interest and except as specified in Schedule A
attached hereto and made a part hereof; (d) the Debtor’s business address and
chief executive office are at the Debtor’s address specified below; and the
Debtor’s records concerning the Collateral are kept at the Debtor’s address
specified below; and any and all tradenames, division names, assumed names or
other names under which the Debtor transacts any part of its business are
specified in Schedule A attached hereto and made a part hereof; (e) to the best
knowledge of the Debtor each Account and Chattel Paper constituting the
Collateral is genuine and enforceable in accordance with its terms against the
party obligated to pay it (hereinafter called the “Account Debtor”); and to the
best knowledge of the Debtor, no Account Debtor has any defense, setoff, claim
or counterclaim against the Debtor which can be asserted against the Secured
Party, whether in any proceeding to enforce the Collateral or otherwise; (f) the
amounts represented from time to time by the Debtor to the Secured Party as
owing by each Account Debtor or by all Account Debtors will be and are the
correct amounts actually and unconditionally owing by such Account Debtor or
Debtors individually and in the aggregate, except for normal cash discounts
where applicable; and (g) the Collateral which consists of Equipment or
Inventory is located at the Debtor’s address specified below and at any other
locations specified in Schedule A attached hereto and made a part hereof.

        4.    COVENANTS OF DEBTOR. So long as this Security Agreement is in
effect, the Debtor: (a) will defend the Collateral against the claims and
demands of all other parties, including, without limitation, defenses, setoffs,
claims and counterclaims asserted by any Account Debtor against the Debtor or
the Secured Party, except, as to Inventory, purchasers and lessees in the
ordinary course of the Debtor’s business; will keep the Collateral free from all
security interests or other encumbrances, except the Security Interest and
except as specified in Schedule A attached hereto and made a part hereof; will
not sell, transfer, lease, assign, deliver or otherwise dispose of any
Collateral or any interest therein without the prior written consent of the
Secured Party (which consent shall not be unreasonably withheld or delayed),
except that so long as no Event of Default (as hereinafter defined) exists, the
Debtor may sell or lease Inventory in the ordinary course of the Debtor’s
business; and, with respect to Collateral which consists of Equipment or
Inventory, will keep such Collateral only at the location at the Debtor’s
address specified below and at the locations, if any, specified in Schedule A
attached hereto and made a part hereof; (b) will notify the Secured Party
promptly in writing of any change in the Debtor’s business address and chief
executive office specified below, any change in the address at which records
concerning the Collateral are kept and any change in the Debtor’s name, identity
or corporate or other structure; (c) will furnish to the

--------------------------------------------------------------------------------

- 2 -

Secured Party such updated or additional financial statements, reports, tax
returns and other information as the Secured Party may from time to time
reasonably request regarding the financial or business affairs of the Debtor;
will keep, in accordance with generally accepted accounting principles
consistently applied in preceding periods, accurate and complete books and
records, including, without limitation, records concerning the Collateral; at
the Secured Party’s request, will mark any and all such books and records to
indicate the Security Interest; will permit the Secured Party or its agents, at
the Secured Party’s cost, at reasonable times and on reasonable prior notice, to
inspect the Collateral and to audit and make extracts from or copies of such
books and records and any of the Debtor’s ledgers, reports, correspondence or
other books and records; and will duly account to the Secured Party’s reasonable
satisfaction, at such reasonable time or times as the Secured Party may require
in writing, for any of the Collateral; (d) will deliver to the Secured Party
upon written demand, all Documents and all Chattel Paper (duly endorsed to the
Secured Party) constituting, representing or relating to the Collateral or any
part thereof, and any schedules, invoices, shipping documents, delivery
receipts, purchase orders, contracts or other documents representing or relating
to the Collateral or any part thereof; (e) will not, without the Secured Party’s
prior written consent (which consent shall not be unreasonably withheld or
delayed), make or agree to make any alteration, modification or cancellation of,
or substitution for, or credits, adjustments or allowances on, Accounts or
Chattel Paper constituting the Collateral; will furnish to the Secured Party, on
written request, all credit and other information respecting the financial
condition of any Account Debtor; and will notify the Secured Party promptly of
any default (beyond applicable grace and cure periods) by any Account Debtor in
payment or other performance of obligations with respect to any Collateral; (f)
will insure the Collateral against risks, in coverage, form and amount, and by
insurer, reasonably satisfactory to the Secured Party, and will cause each
policy to be payable to the Secured Party as a named insured and loss payee, as
its interest may appear, and to contain an agreement by the insurer that such
policy shall not be canceled or modified without at least thirty (30) days’
prior written notice to the Secured Party, and, upon the Secured Party’s written
request, will deliver each policy or certificate of insurance to the Secured
Party; (g) in connection herewith, will execute and deliver to the Secured Party
such financing statements, assignments and other documents and do such other
things relating to the Collateral and the Security Interest as the Secured Party
may reasonably request, and pay all reasonable costs of title searches and
filing financing statements, assignments and other documents in all public
offices requested in writing by the Secured Party; and will not, without the
prior written consent of the Secured Party (which consent shall not be
unreasonably be withheld or delayed), file or authorize or permit to be filed in
any public office any financing statement naming the Debtor as debtor and not
naming the Secured Party as secured party; (h) will not place the Collateral in
any warehouse which may issue a negotiable document with respect thereto; and
(i) will prevent the Collateral or any part thereof from becoming a Fixture.

 

        5.    VERIFICATION OF COLLATERAL. The Secured Party shall have the right
to verify all or any Collateral in any manner and through any medium the Secured
Party may reasonably consider appropriate, and the Debtor agrees to furnish all
assistance and information and perform any acts which the Secured Party may
require in connection therewith and to pay all of the Secured Party’s costs
therefor.

        6.    NOTIFICATION AND PAYMENTS. After the occurrence and during the
continuance of any one or more of the Events of Default as hereinafter defined,
the Secured Party may notify all or any Account Debtors or other parties
obligated to make payments on and from the Collateral of the Security Interest
and may also direct such Account Debtors or other parties to make all payments
on the Collateral to the Secured Party. All payments on and from the Collateral
received by the Secured Party directly or from the Debtor shall be applied to
the Obligations in such order and manner and at such time as the Secured Party
shall, in its sole discretion, determine. The Secured Party may demand of the
Debtor in writing, before or after notification to such Account Debtors or other
parties and without waiving in any manner the Security Interest, that any
payments on and from the Collateral received by the Debtor: (a) shall be held by
the Debtor in trust for the Secured Party in the same medium in which received;
(b) shall not be commingled with any assets of the Debtor; and (c) shall be
delivered to the Secured Party in the form received, properly endorsed to permit
collection, or, at the option of the Secured Party, shall be deposited in a
separate bank account designated by, and under the sole control of, the Secured
Party, not later than the next business day following the day of their receipt;
and the Debtor shall comply with such demand. The Debtor shall also promptly
notify the Secured Party of the return or repossession by the Debtor of Goods
underlying any Collateral, and the Debtor shall hold the same in trust for the
Secured Party and shall dispose of the same as the Secured Party directs. The
rights of the Secured Party under this Section 6 are subject to the exercise of
any similar rights by any secured party having a security interest in the
Collateral which has priority under the UCC over the Security Interest.

        7.    DEFAULT.
        (a)    Any of the following events (hereinafter collectively called the
“Events of Default” and individually called an “Event of Default”) shall
constitute an Event of Default hereunder: (i) any of the Obligations shall not
be paid or performed within fifteen (15) days following the date that such
payment or performance shall have become due; (ii) any financial statements or
other information heretofore or hereafter delivered to the Secured Party by or
on behalf of the Debtor or any Third Party Obligor, or any representation or
warranty made by the Debtor hereunder, or any representation, warranty or
statement otherwise heretofore or hereafter made or furnished to the Secured
Party by or on behalf of the Debtor or any Third Party Obligor, shall prove to
have been untrue or incorrect in any material respect when so delivered, made or
furnished; (iii) the Debtor or any Third Party Obligor shall fail to perform or
observe any term, covenant, agreement or condition contained herein or in any
document, instrument or agreement evidencing, securing or otherwise directly or
indirectly relating to

--------------------------------------------------------------------------------

- 3 -

any of the Obligations and such failure continues uncured for fifteen (15) days
after written notice thereof from the Secured Party; (iv) the Debtor or any
Third Party Obligor shall become insolvent, or shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Debtor or any
Third Party Obligor seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of any
order for relief or the appointment of a receiver, trustee or other similar
official for it or for any substantial part of its property; or the Debtor or
any Third Party Obligor shall take any corporate or other action to authorize
any of the actions set forth above in this clause (iv); (v) a final judgment or
order for the payment of money or a writ or order of attachment, which, in
either case, exceeds $150,000.00, shall be rendered against the Debtor or any
Third Party Obligor not specifically covered by insurance and either (aa)
enforcement proceedings shall have been commenced by any creditor upon such
judgment, order or writ, or (bb) a stay of enforcement of such judgment, order
or writ, by reason of a pending appeal or otherwise, shall not be in effect for
any period of ten (10) consecutive days; or (vi) if the Debtor or any Third
Party Obligor is an individual, the Debtor or any such Third Party Obligor shall
die or shall be judicially declared to be incompetent; (vii) the Debtor or any
Third Party Obligor shall be dissolved, or shall cease doing business as a going
business concern, or shall make any, or send notice of any intended, bulk sale,
or shall sell, assign, transfer, lease, convey or otherwise dispose of (whether
in one transaction or in a series of transactions) all or substantially all of
its assets (whether now owned or hereafter acquired), or shall merge into or be
consolidated with any party without the prior written consent of the Secured
Party; (viii) any indebtedness, obligation or liability of the Debtor or any
Third Party Obligor to any party other than the Secured Party, which exceeds
$150,000.00, shall not be paid or performed when due, whether at stated
maturity, by acceleration or otherwise, or shall be declared to be due and
payable prior to the stated maturity thereof; or (ix) the Secured Party shall in
good faith and with a reasonable basis therefor deem itself insecure.

        (b)    If any one or more of the Events of Default shall occur and be
continuing, all or any part of any Obligations not payable on demand shall, at
the election of the Secured Party, become and be due and payable at once,
without presentment, demand, protest or further notice of any kind. The
provisions of this subparagraph are not intended in any way to and do not affect
any rights of the Secured Party with respect to any Obligations which may now or
hereafter be payable on demand.

        (c)    The Secured Party’s rights and remedies with respect to the
Collateral shall be those of a Secured Party under the Uniform Commercial Code
and under any other applicable law, as the same may from time to time be in
effect, in addition to those rights and remedies granted herein and in any other
document, instrument or agreement now or hereafter in effect between the Debtor
and the Secured Party. If any one

 

or more of the Events of Default shall occur and be continuing, the Secured
Party may require the Debtor to assemble the Collateral and make it available to
the Secured Party at the Debtor’s premises, and the Secured Party may use and
operate the Collateral, and, in this regard, the Secured Party shall be entitled
as a matter of right, if it shall so elect, forthwith, without prior demand or
notice, and without declaring any of the Obligations to be due and payable, and
without regard to the value of the Collateral or any part thereof, to the
appointment of a receiver or receivers of the Collateral or any part thereof,
and of all revenues and profits thereof, in order to manage, protect and
preserve the Collateral or any part thereof and to continue the operations and
business of the Debtor, with such powers as the court making such appointment
shall confer, which may comprise any or all of the powers that the Secured Party
is authorized to exercise hereunder or under applicable law.

        (d)    Without in any way requiring notice to be given in the following
time and manner, the Debtor agrees that any notice by the Secured Party of sale,
disposition or other intended action hereunder or in connection herewith,
whether required by the Uniform Commercial Code or otherwise, shall constitute
reasonable notice to the Debtor if such notice is mailed by regular or certified
mail, postage prepaid, at least five (5) days prior to such action, to the
Debtor’s address specified below or to any other address which the Debtor has
specified in writing to the Secured Party as the address to which notices
hereunder shall be given to the Debtor.

        (e)    The Debtor agrees to pay on written demand all reasonable costs
and expenses incurred by the Secured Party in enforcing this Security Agreement,
in realizing upon or protecting any Collateral and in enforcing and collecting
any Obligations or any guaranty thereof, including, without limitation, if the
Secured Party retains counsel for advice, suit, appeal, insolvency or other
proceedings under the federal Bankruptcy Code or otherwise, or for any of the
above purposes, the reasonable attorneys’ fees incurred by the Secured Party.
Payment of all moneys hereunder is secured by the Collateral.

        8.    MISCELLANEOUS.
        (a)    The Debtor hereby authorizes the Secured Party, at the Debtor’s
expense, to file such financing statement or statements relating to the
Collateral without the Debtor’s signature thereon as the Secured Party at its
option may deem appropriate, and appoints the Secured Party as the Debtor’s
attorney-in-fact (without requiring the Secured Party) to execute any such
financing statement or statements in the Debtor’s name and to perform all other
acts which the Secured Party reasonably deems appropriate to perfect and
continue the Security Interest and to protect, preserve and realize upon the
Collateral. This power of attorney shall be not affected by the subsequent
disability or incompetence of the Debtor.

        (b)    The Secured Party may demand, collect and sue on any and all
Accounts, Chattel Paper and Proceeds (in either the Debtor’s or the Secured
Party’s name at the latter’s option); may enforce, compromise, settle or
discharge such Collateral without discharging the Obligations or any part
thereof; and may endorse the Debtor’s name on any and all checks, commercial
paper and any other Instruments pertaining to or constituting the Collateral.

--------------------------------------------------------------------------------

- 4 -

        (c)    Without limiting any other right of the Secured Party, whenever
the Secured Party has the right to declare any Obligations to be immediately due
and payable (whether or not it has so declared), the Secured Party at its sole
election may set off against the Obligations any and all moneys then or
thereafter owed to the Debtor by the Secured Party in any capacity, whether or
not the Obligations or the obligation to pay such moneys owed by the Secured
Party is then due, and the Secured Party shall be deemed to have exercised such
right of set off immediately at the time of such election even though any charge
therefor is made or entered on the Secured Party’s records subsequent thereto.

        (d)    Upon the Debtor’s failure to perform any of its duties hereunder
within ten (10) days after written notice from the Secured Party, the Secured
Party may, but shall not be obligated to, perform any or all such duties,
including, without limitation, payment of taxes, assessments, insurance and
other charges and expenses as herein provided, and the Debtor shall pay an
amount equal to the reasonable cost thereof to the Secured Party on demand by
the Secured Party. Payment of all moneys hereunder is secured by the Collateral.

        (e)    No course of dealing between the Debtor and the Secured Party and
no delay or omission by the Secured Party in exercising any right or remedy
hereunder or with respect to any Obligations shall operate as a waiver thereof
or of any other right or remedy, and no single or partial exercise thereof shall
preclude any other or further exercise thereof or the exercise of any other
right or remedy. The Secured Party may remedy any Event of Default by the Debtor
hereunder or with respect to any Obligations in any reasonable manner without
waiving the Event of Default remedied and without waiving any other prior or
subsequent Event of Default by the Debtor. All rights and remedies of the
Secured Party hereunder are cumulative.

        (f)    The Secured Party shall have no obligation to take, and the
Debtor shall have the sole responsibility for taking, any and all steps to
preserve rights against any and all prior parties to any Instrument or Chattel
Paper constituting the Collateral, whether or not in the Secured Party’s
possession. The Secured Party shall not be responsible to the Debtor for loss or
damage resulting from the Secured Party’s failure to enforce or collect any such
Collateral or to collect any moneys due or to become due thereunder. Debtor
waives protest of any Instrument constituting the Collateral at any time held by
the Secured Party on which the Debtor is in any way liable and waives notice of
any other action taken by the Secured Party.

        (g)    The Debtor authorizes the Secured Party, without notice or demand
and without affecting the Debtor’s obligations hereunder, from time to time: (i)
to exchange, enforce or release any collateral or any part thereof (other than
the Collateral) taken from any party for payment of the Obligations or any part
thereof; (ii) to release, substitute or modify any obligation of any Third Party
Obligor; (iii) if any one or more of the Events of Default shall occur, to
direct the order or manner of disposition of the Collateral and any and all
other collateral and the enforcement of any and all endorsements, guaranties and
other obligations relating to the Obligations or any part thereof, as the
Secured Party, in its sole and absolute discretion, may determine; and (iv) to
determine how, when and what

 

application of payments and credits, if any, shall be made on the Obligations or
any part thereof.

        (h)    The rights and benefits of the Secured Party hereunder shall, if
the Secured Party so directs, inure to any party acquiring any interest in the
Obligations or any part thereof.

        (i)    This Security Agreement shall be binding upon the Debtor, its
legal representatives, successors and assigns, and shall inure to the benefit of
the Secured Party, its legal representatives, successors and assigns.

        (j)    In the event that more than one Debtor shall execute this
Security Agreement, the term “Debtor” shall include each as well as all of them,
and all obligations, agreements, representations, warranties and covenants
hereunder shall be their joint and several obligations, agreements,
representations, warranties and covenants. Wherever used herein, words of
singular neuter import shall be read as if written in the plural, masculine or
feminine whenever the circumstances so require.

        (k)    No recision, waiver, release, modification or amendment of any
provision of this Security Agreement shall be valid unless the same shall be in
writing and signed by duly authorized officers of the Debtor and Secured Party.

        (l)    The validity, interpretation and legal effect of this Security
Agreement shall be governed by, and all rights and liabilities hereunder shall
be determined in accordance with the laws of the State of New York. THE DEBTOR
HEREBY AGREES THAT ANY ACTION OR PROCEEDING TO ENFORCE OR ARISING OUT OF THIS
SECURITY AGREEMENT MAY BE COMMENCED, AT THE OPTION OF THE SECURED PARTY, IN
COURTS HAVING SUITS WITHIN THE STATE OF NEW YORK AND THE DEBTOR HEREBY CONSENTS
TO THE JURISDICTION OF ANY LOCAL, STATE OR FEDERAL COURT SELECTED BY THE SECURED
PARTY WHICH IS LOCATED WITHIN THE STATE OF NEW YORK AND AGREES NOT TO DISTURB
SUCH CHOICE OF FORUM BY THE SECURED PARTY. THE DEBTOR HEREBY AGREES THAT ANY
SUMMONS AND COMPLAINT OR OTHER PROCESS COMMENCING AN ACTION OR PROCEEDING IN ANY
SUCH COURT SHALL BE PROPERLY SERVED AND SHALL CONFER PERSONAL JURISDICTION IF
SERVED AS PROVIDED BY THE LAWS OF THE STATE OF NEW YORK OR THE LAWS OF THE
UNITED STATES OF AMERICA. THE DEBTOR AND THE SECURED PARTY HEREBY WAIVE TRIAL BY
JURY IN ANY SUCH ACTION OR PROCEEDING TO ENFORCE OR ARISING OUT OF THIS SECURITY
AGREEMENT.

        (m)    All notices, requests, demands, directions and other
communications which may or are required to be given, served or sent by either
the Secured Party or the Debtor to the other under this Security Agreement shall
be in writing and shall be deemed to have been properly given or sent if mailed
by registered or certified mail or by overnight mail via a nationally recognized
carrier, with postage prepaid, addressed to the applicable party (i) in the case
of the Secured Party, at 1759 Wehrle Drive, Williamsville, New York 14221
(Attention: Vice President — Credit), (ii) in the case of the Debtor, at the
address of the Debtor at 7 Kingsbridge Road, Fairfield, New Jersey 07004
(Attention: ____), or (iii) in the case of each party, at such other address as
shall be designated by such party

--------------------------------------------------------------------------------

- 5 -

in a written notice to the other party complying as to delivery with the terms
of this subparagraph. All such notices, requests, demands, directions and other
communications shall, when mailed in the aforesaid manner, be effective when so
mailed, except as otherwise provided herein.

        (n)    All terms, unless otherwise defined in this Security Agreement,
shall have the definitions set forth in the Uniform Commercial Code from time to
time in effect in the State of New York.

        (o)    The Debtor hereby irrevocably appoints the Secured Party the
Debtor’s agent with full power, in the same manner, to the same extent and with
the same effect as if the Debtor were to do the same, such appointment to be
effective only upon the occurrence and during the continuance of an Event of
Default: to receive and collect all mail addressed to the Debtor; to direct the
place of delivery thereof to any location designated by the Secured Party; to
open such mail; to remove all contents therefrom; to retain all contents thereof
constituting or relating to the Collateral; and to perform all other acts which
the Secured Party reasonably deems appropriate to protect, preserve and realize
upon the Collateral. The agency hereby created is unconditional and shall not
terminate until all of the Obligations are finally and irrevocably paid in full
and until all commitments by the Secured Party to extend credit to the Debtor
have expired or been terminated. This power of attorney shall not be affected by
the subsequent disability or incompetence of the Debtor.

        (p)    This Security Agreement shall not be deemed or construed to
create any commitment or other obligation on the part of the Secured Party to
make any sales or deliveries of Equipment or Inventory to the Debtor and all
sales and deliveries to be made, if any, shall be made from time to time at the
sole discretion of the Secured Party upon such terms and conditions as the
Debtor and the Secured Party shall agree.

        (q)    This Security Agreement is and is intended to be a continuing
Security Agreement and shall remain in full force and effect until five (5) days
after the Secured Party shall have actually received from the Debtor written
notice of its discontinuance; provided, however, that this Security Agreement
shall remain in full force and effect thereafter until all of the Obligations
outstanding, or contracted or committed for (whether or not outstanding), before
the receipt of such notice by

 

the Secured Party and the expiration of such five (5) day period, and any
extensions or renewals thereof (whether made before or after receipt of such
notice or before or after the expiration of such five (5) day period), together
with interest accruing thereon, shall be finally and irrevocably paid in full.
If after receipt of any payment of all or any part of the Obligations, the
Secured Party is for any reason compelled to surrender such payment to any
party, because such payment is determined to be void or voidable as a
preference, impermissible set off, or a diversion of trust funds, or for any
other reason, this Security Agreement shall continue in full force and effect
notwithstanding any contrary action which may have been taken by the Secured
Party in reliance upon such payment, and any such contrary action so taken shall
be without prejudice to the Secured Party’s rights under this Security Agreement
and shall be deemed to have been conditioned upon such payment having become
final and irrevocable.

(r)     Debtor agrees not to assume, guarantee, endorse or otherwise become
directly, indirectly or contingently liable in connection with any obligations
of any other party, including but not limited to Applied Digital Solutions,
except: (a) the endorsement of negotiable instruments by Debtor for deposit or
collection or similar transactions in the ordinary course of business; and (b)
guaranties, endorsements and other direct, indirect or contingent liabilities in
connection with the obligations of other parties, in existence on the date
hereof and listed in Schedule A hereto. Further, Guarantor agrees not to
transfer ay assets to or accept any transfer of assets from, merge or otherwise
combine assets, liabilities or equity with, InfoTech USA, Inc. (a Delaware
corporation) or Information Technology Services, Inc. (a New York corporation),
without the prior written consent of Ingram, which consent shall not be
unreasonably withheld.

         IN WITNESS WHEREOF, the Debtor and the Secured Party have duly executed
this Security Agreement effective as of the 16th day of May, 2005.



        SECURED PARTY:


        INGRAM MICRO INC.

By:  /s/ Chris Sweeney

--------------------------------------------------------------------------------

      (Signature & Title)    



        DEBTOR:

        InfoTech USA Inc.,
        a New Jersey corporation

By:  /s/ J. Robert Patterson

--------------------------------------------------------------------------------

      (Signature)    

 J. Robert Patterson Treas/Sec'y

--------------------------------------------------------------------------------

      (Print Name & Title)    

--------------------------------------------------------------------------------



SCHEDULE A

1. Security interests or other encumbrances covering the Collateral, if any
(paragraphs 3(c) and 4(a)):


  Check applicable box (if no box is checked, it shall be deemed to mean that
there are no such security interests or other encumbrances):


  [ballot.jpg]   None
[ballotx.jpg]   Holders of security interests or other encumbrances covering the
Collateral are set forth below:

Wells Fargo Business Credit, Inc.


2. Other names under which the Debtor transacts business (paragraph 3(d)):


  Check applicable box (if no box is checked, it shall be deemed to mean that
there are no such other names):


  [ballot.jpg]   None
[ballotx.jpg]   Other names are set forth below:

InfoTech
Information Technology Services, Inc.
Information Products
Information Products Center, Inc.
SysComm
SysComm International


3. Other locations of Equipment or Inventory Collateral, if any (paragraphs 3(g)
and 4(a)):


  Check applicable box (if no box is checked, it shall be deemed to mean that
there are no such other locations):


  [ballot.jpg]   None
[ballotx.jpg]   Other locations are set forth below:

1001 6th Ave., 12th Floor, New York, NY 10018


4. Guaranties, endorsements and other direct, indirect or contingent liabilities
in connection with the obligations of other parties, in existence on the date on
the date of this Agreement.


  Wells Fargo Business Credit, Inc.
Tech Data Corporation
IMB Credit LLC
